Title: From George Washington to George Clinton, 14 June 1783
From: Washington, George
To: Clinton, George


                  
                     sir
                     Head Quarters June 14th 1783
                  
                  In conformity to Mr Izard’s request, I take the liberty to enclose to your Excellency a Letter from Mrs Delancy to him, describing the outrages which have been committed in the County of West-Chester, I am well assured that every species of licentiousness and disorder hath, and will meet with your displeasure; and I have therefore informed Mr Izard, that measures have been taken, for the prevention of irregularities in future, and the establishment of Civil Government again in that district. 
                  Inclosed you will find a Note from your old acquaintance Mr Revington, and the Papers alluded to therein, will be delivered to you by the same conveyance.  Perhaps the amusement contained in them will be encreased, by so conspicuous a proof of the returning politeness of one of your Citizens, who has been a Man of no small notoriety during the whole Rebellion, and who has been so remarkably distinguished by his regard to veracity that his humble protestations of attachment cannot, at this time, be disputed.  I have the honor to be with much esteem Your Excellency’s Most Obedt Servant
                  
                     Go: Washington
                     
                  
               